ORDER

PER CURIAM.
Scott Cowsert (Appellant) appeals from the trial court’s judgment of conviction entered upon the jury’s verdict finding Appellant guilty of one count of first-degree involuntary manslaughter and one count of second-degree assault, for which he was sentenced to two consecutive five-year terms of imprisonment. We have re*705viewed the briefs of the parties and the record on appeal and conclude that the evidence is sufficient to support the jury’s verdict, in that a reasonable juror could find that Appellant acted with criminal negligence in committing the crimes with which he was charged. See Sections 565.024.1(2) and 565.060.1(4) RSMo 2000; State v. Grim, 854 S.W.2d 408, 405 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).